Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

    JESUS GONZALEZ

           Plaintiff,
    vs.

    HOME DEPOT U.S.A. INC.
    d/b/a Home Depot USA 277,

           Defendant.
                                                   /

                           COMPLAINT FOR INJUNCTIVE RELIEF

           Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

    hereby sues Defendant Home Depot U.S.A. Inc. doing business as Home Depot USA 277

    for injunctive relief pursuant to 42 U.S.C. §§12181-12189 of the Americans with

    Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

           1.      This is an action for declaratory and injunctive relief pursuant to Title III of

    the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

    vested with original jurisdiction under 28 U.S.C. §1331.

           2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

    events giving rise to this lawsuit occurred within the Southern District of Florida and the

    subject premises is located within the jurisdiction of this Court.

           3.      Defendant is authorized to conduct, and is conducting, business within the

    State of Florida and within the jurisdiction of this court.

                                               PARTIES
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 8




           4.     Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

    from what constitutes a “qualified disability” under the ADA as he is disabled with

    neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

    Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

    §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

           5.     Defendant Home Depot U.S.A., Inc. (“Defendant” or “Home Depot”) is a

    foreign corporation registered in Florida, and is a subsidiary of The Home Depot, Inc. which

    is a NYSE publicly traded corporation on the S&P 100 and 500 which has retail operations

    throughout the United States, Canada and Mexico.

                                              FACTS

           6.     The parent company to Defendant (The Home Depot, Inc.) is the largest

    home improvement retailer in the United States. In 2019, it reported revenue in excess of

    $110 billion USD and assets of over $51 billion USD. The Home Depot sells lumber, paint,

    plumbing supplies, lighting, kitchen appliances, carpeting, storm windows, and about

    anything else you can imagine for home improvement projects. In addition, many Home

    Depot locations contain a nursery which sells house plants and outdoor landscaping

    greenery. Accordingly, Home Depot 6856 is a place of public accommodation pursuant to

    42 U.S.C. §12181(7)(E) since it is a hardware store and an “other” sales establishment.

    Home Depot 277 is also referenced as a “hardware store” or “place of public

    accommodation.”

           7.     At all times material hereto, Defendant Home Depot was (and is) a company

    owning and operating hardware stores under the “Home Depot” brand which are open to the

    public. Each of the Defendant’s hardware stores (including Home Depot 277 located at 3030




                                                  2
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 8




    SW 8th Street) is a place of public accommodation subject to the requirements of Title III of

    the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E) and 28 C.F.R.

    §36.104(5).

           8.      As the operator of hardware stores which are open to the public, Defendant

    Home Depot is defined as a “Public Accommodation" within meaning of Title III because it

    is   a private entity which owns, or operates              a   hardware store; 42 U.S.C.

    §12182, §12181(7)(E); 28 C.F.R. §36.104(5).

           9.      Due to the close proximity to Plaintiff’s home to the 3030 SW 8th Street

    Home Depot 277 location, on April 12, 2021, Plaintiff went to Home Depot 6856 with the

    intent of purchasing items for his home.

           10.     While Plaintiff was shopping in Home Depot 277, he went to the restroom

    and while in the restroom Plaintiff met multiple areas of inaccessibility due to the fact that

    he perambulates with the assistance of a wheelchair.

           11.     Due to the inaccessible restroom facilities, Plaintiff has been denied full and

    equal access by the operator of that hardware store (Home Depot).

           12.     On information and belief, Defendant is well aware of the ADA and the need

    to provide for equal access in all areas of its hardware stores. Therefore, its failure to

    reasonably accommodate mobility impaired and disabled patrons by insuring that its Home

    Depot 277 hardware store is fully accessible is/was willful, malicious, and oppressive and in

    complete disregard for the Civil Rights of the Plaintiff and in violation of 28 C.F.R.

    §36.303.

           13.     As a result of the discrimination by Defendant, Plaintiff has suffered loss of

    dignity, mental anguish and other tangible injuries and has suffered an injury-in-fact.




                                                  3
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 8




           14.     Plaintiff continues to desire to patronize the Home Depot 277 located at 3030

    SW 8th Street which is near his home and convenient to him, but continues to be injured in

    that he continues to be discriminated against due to the barriers to access within that place of

    public accommodation, all which are in violation of the ADA.

           15.     Any and all requisite notice has been provided.

           16.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

    Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

    this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

    attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                    COUNT I – VIOLATIONS OF TITLE III OF THE ADA

           17.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

    has been protecting disabled persons from discrimination due to disabilities since that time.

    Since 30 years have passed since enactment of the ADA, public accommodations and places

    of public accommodation have had adequate time for compliance.

           18.     Congress explicitly stated that the purpose of the ADA was to:

           (i)     provide a clear and comprehensive national mandate for the
                    elimination of discrimination against individuals with disabilities;

           (ii)    provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities; and,

           (iii)   invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in
                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

    42 U.S.C. §12101(b)(1)(2) and (4).

           19.     Prior to the filing of this lawsuit, Plaintiff personally visited the Home Depot

    277, however Plaintiff was denied adequate accommodation because, as a disabled



                                                   4
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 8




    individual who utilizes a wheelchair for mobility, Plaintiff met architectural barriers when

    he went to the restroom at the hardware store. Therefore, Plaintiff has suffered an injury in

    fact.

            20.    Defendant Home Depot (operator of Home Depot 277) has discriminated

    (and continues to discriminate) against Plaintiff by denying full and equal access to, and full

    and equal enjoyment of, goods, services, facilities, privileges, advantages and/or

    accommodations at the hardware store, in derogation of 42 U.S.C. §12101 et. seq., and as

    prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers to access pursuant to 42 U.S.C.

    §12182(b)(2)(a)(iv), where such removal is readily achievable.

            21.    Plaintiff has been unable to, and continues to be unable to, enjoy full and

    equal safe access to, and the benefits of, the accommodations and services offered at the

    Home Depot 277 hardware store.

            22.    Defendant is governed by the ADA and must be in compliance therewith.

    Defendant has discriminated against Plaintiff, a disabled patron, in derogation of 28 C.F.R.

    Part 36.

            23.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

    amended), the Department of Justice, Office of the Attorney General, promulgated Federal

    Regulations to implement the requirements of the ADA, known as the Americans with

    Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

    which said Department may obtain civil penalties of up to $75,000 for the first violation and

    $150,000 for any subsequent violation.

            24.    The Home Depot 277 which is operated by Defendant Home Depot, is in

    violation of 42 U.S.C. §12181 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is




                                                  5
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 8




    discriminating against the Plaintiff as a result of inter alia, the following specific violations:

                   i.      Plaintiff could not use the lavatory outside the stall without

    assistance, as the lavatory does not have sufficient knee clearance above the finished floor to

    bottom leading edge of fixture at 8" horizontal projection. This is a violation of Section

    4.19.2 of the ADAAG and Section 606.2 of the 2010 ADA Standards of Accessible Design.

                  ii.      Plaintiff was exposed to a cutting/burning hazard because the lavatory

    pipes and water supply lines are not completely wrapped (outside the stall) which is in

    violation of Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards of

    Accessible Design, because the lavatory pipes are not fully wrapped or maintained.

                 iii.      Plaintiff could not enter the accessible stall without assistance, as the

    required maneuvering clearance was not provided since the stall partition does not provide

    the required maneuvering clearance on the “pull” side of the door. This is a violation of

    Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards of

    Accessible Design

                 iv.       Plaintiff had difficulty closing the accessible stall door, as it is

    missing pull handles, in violation of Sections 4.27.4 of the ADAAG and Sections 604.8.1.2

    of the 2010 ADA Standards of Accessible Design, as the toilet compartment (stall) door

    does not provide pull handles on both sides of the door near the latch.

                  v.       Plaintiff could not use the lavatory inside the accessible stall without

    assistance, as knee clearance was not provided above the finished floor to the bottom

    leading edge of fixture at 8" horizontal projection. This is a violation of Section 4.19.2 of

    the ADAAG and Section 606.2 of the 2010 ADA Standards of Accessible Design.




                                                    6
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 8




                  vi.           Plaintiff was exposed to a cutting/burning hazard because the lavatory

    pipes and water supply lines are not completely wrapped (inside the accessible stall) which

    is in violation of Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA

    Standards of Accessible Design, because the lavatory pipes are not fully wrapped or

    maintained.

                  vii.          Plaintiff could not use the Coat hook without assistance, as it is not

    mounted at the required location in violation of Section 4.2.5 of the ADAAG and Section

    308.2.1 of the 2010 ADA Standards of Accessible Design.

           25.           Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, Defendant is

    required to make the Home Depot 277 hardware store commercial space accessible to

    persons with disabilities since January 28, 1992. Defendant has failed to comply with this

    mandate.

           26.           Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

    Plaintiff injunctive relief, including an order to alter the commercial property and the

    hardware store therein such that it is made readily accessible to, and useable by, individuals

    with disabilities to the extent required by the ADA.

           WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

    Defendant Home Depot U.S.A., Inc. (operator of Home Depot 277 hardware store) and

    requests the following relief:

           a)            The Court declare that Defendants have violated the ADA;

           b)            The Court enter an Order directing Defendants to evaluate and neutralize

    their policies, practices and procedures toward persons with disabilities,




                                                       7
Case 1:21-cv-21407-JEM Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 8




           c)      The Court enter an Order requiring Defendant to alter the commercial

    property and Home Depot 277 such that it becomes accessible to and usable by individuals

    with disabilities to the full extent required by the Title III of the ADA;

           d)      The Court award reasonable costs and attorneys’ fees; and

           e)      The Court award any and all other relief that may be necessary and

    appropriate.

    Dated this 12th day of April 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff




                                                    8
